PER CURIAM.
The appellant was charged with kidnapping and robbery. The jury found him not guilty of kidnapping and not guilty of robbery, but guilty of the lesser included offense in the robbery charge of battery. The trial court sentenced the defendant to six months and ordered him to pay $15.00 pursuant to Section 960.20, Florida Statutes (1983). On appeal the appellant urges error in the limitation of cross examination of the victim, which point we find to be without merit. Wright v. State, 446 So.2d 208 (Fla. 3d DCA 1984); King v. State, 431 So.2d 272 (Fla. 5th DCA 1983); Cummings v. State, 412 So.2d 436 (Fla. 4th DCA 1982); Section 90.610(1), Florida Statutes (1983). As to the direction to pay $15.00, we find this to be error under the Supreme Court ruling in Jenkins v. State, 444 So.2d 947 (Fla.1984). We therefore affirm the verdict, the adjudication of guilt, the 6 month sentence, but strike from the sentence any requirement of payment pursuant to Section 960.20, Florida Statutes (1983) and as so modified the sentence is affirmed.
Affirmed.